Exhibit 12.1 BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Six Months Ended June 30, Earnings: Income before income taxes $ $ Add: Interest and other fixed charges, excluding capitalized interest 77 57 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor Distributed income of investees accounted for under the equity method 3 2 Amortization of capitalized interest 3 2 Less:Equity in earnings of investments accounted for under the equity method 3 7 Total earnings available for fixed charges $ $ Fixed charges: Interest and fixed charges $ 86 $ 66 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor Total fixed charges $ $ Ratio of earnings to fixed charges 7.16x 8.50x Form 10-Q E-2
